Citation Nr: 1132344	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  10-43 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of shell fragment wounds of the right and left foot and right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1951 to April 1952.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision in which the RO, inter alia, denied service connection for shell fragment wounds of both legs and the left foot.  In October 2009, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in September 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) also in September 2010.

In April 2011, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c) (2010).  

In May 2011, the Board remanded the claim on appeal to Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, the RO continued to deny the claim for service connection for residuals of shell fragment wounds of both legs and the left foot (as reflected in a June 2011 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.

The matter on appeal was previously characterized as a claim for service connection for residuals of shell fragment wounds of both legs and the left foot.  However, given the results of the June 2011 VA examination regarding the actual location of scarring, discussed below, the Board has recharacterized the service connection claim on appeal as one for residuals of shell fragment wounds of the right and left foot and right lower extremity.

As a final preliminary matter, the Board notes that, in July 2011 the Veteran submitted additional lay evidence directly to the Board, without a waiver of initial RO consideration of the evidence. However, lay statement is essentially duplicate of previous statements from the Veteran and considered by the RO (as reflected in the September 2010 SOC).  Under these circumstances, the evidence is not considered pertinent additional evidence warranting a remand pursuant to 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  Although most of the Veteran's service treatment records are not available and presumed destroyed, he has credibly asserted suffering from shell fragment wounds during service, he currently has residual scarring of both feet and the right lower extremity consisted with his claimed injuries, and uncontroverted medical opinion indicates that such residual disability is probably related to in-service shrapnel injuries.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the Veteran's favor, the criteria for service connection for scarring residual to shrapnel wounds of the right and left foot and right lower extremity, are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the claim for service connection for residuals of shell fragment wounds of the right and left foot and right lower extremity , the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In adjudicating a claim for VA benefits, VA is responsible for determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

At the outset, the Board notes that, with the exception of the Veteran's discharge examination report, the Veteran's service treatment and personnel records are not available for review, and were likely destroyed in an accidental fire at the National Personnel Records Center in 1973.  The Board is aware that in such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the claim for service connection addressed below has been undertaken with these heightened duties in mind.

The Veteran alleges that while he was serving in Korea in February 1952, he was hit with shrapnel in his legs and feet.  He reported that he was lifted by helicopter to a MASH unit, where was kept for 6 to 8 days and then went into light limited duty for 6 to 8 weeks.

The Veteran's discharge examination report reflects no complaints, findings, or diagnosis pertaining to the Veteran's legs or left foot.  However, his DD214 does confirm service in Korea, and that the Veteran received the Korean Service Medal with a Bronze Service Star.

Following service, an October 2009 report from Dr. L. notes that the Veteran was seen for pain in his legs.  The Veteran reported that he was hit by shrapnel when he was a tank operator in Korea in the 1950s.  On examination, the physician noted several scars from shrapnel wounds on both lower legs and especially in his left foot.  The Veteran indicated that he experienced left foot pain with weight-bearing and that the foot felt cold.  An assessment of chronic foot and leg pain with history of shrapnel wounds was noted.

The Veteran also submitted statements from his brother and daughter noting that they observed scarring on the Veteran's legs and left foot.

On VA examination in June 2011, the examiner observed a number of scars on the left foot, including on the dorsal surfaces of the foot and dorsal surface of the proximal phalanx of the great toes, as well as scarring of the right lower extremity including on the anterior surface below the popliteal and dorsal right ankle and dorsal foot.  The scarring was not painful, had no signs of skin breakdown, was superficial, with no inflammation, edema, or keloid formation.  After and examination and review of the claims file, the examiner determined that the Veteran's shell fragment scars are at least as likely as not caused by or a result of shrapnel injuries during the Korean War.  In so finding, the examiner noted that the Veteran's history as well as the location and type of scarring of both feet and the right leg are compatible with shell fragment wounds.  She noted that while the Veteran's discharge examination has no remarks at all in the medical history or physician examination, she found it plausible that the examiner overlooked superficial scars when documenting the examination.  She also noted that, given the loss of the Veteran's other medical records, she felt obligated to rely on Veteran's history and physical examination.  The examiner also noted that there were no shell fragment wounds appreciated on the left leg as distinct from the left foot.

The June 2011 VA opinion is the only medical opinion to address the etiology of the Veteran's scarring of the bilateral lower extremities.  Although the opinion appears to be based, at least in part, on the Veteran's own reported history of in-service injury, such reliance only warrants the discounting of a medical opinion in certain circumstances, such as when the opinion is contradicted by other evidence in the record or when the Board rejects the assertions of the appellant, which is not the case here.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Significantly, the opinion of the June 2011 VA examiner as to medical nexus is not contradicted by any other medical evidence or opinion, as it supported by the findings of Dr. L., who also observed several indentations and scars from the shrapnel wounds on the lower extremities and especially the left foot.  Also, the Veteran is competent to report a history of in- service injury-here, shell fragment wounds-and the Board has accepted that history as credible and consistent with the circumstances of his service, the VA examiner's opinion may not be discounted solely because she relied on the Veteran's history in rendering the opinion.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2010).  See also 38 U.S.C.A. § 5107(b) (West 2002), and Gilbert, 1 Vet. App. at 53-56. 

Given the totality of the evidence, and resolving all reasonable doubt on the questions of in-service injury and medical nexus in the Veteran's favor, the Board finds that the criteria for service connection for scarring residual to shell fragment wounds of the left and right foot and right lower extremity are met.


ORDER

Service connection for scarring residual to shell fragment wounds of the right and left foot and right lower extremity is granted.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


